INTHE DISTRICT COURT OF THE 1h] (d U.S. COURTS

JUDICIAL DISTRICT OF THE STATE OF IDAHO, IN AND FOR THE
county of___ Cayvor . NOV 12 2019
ROVG amen Hin

STEPHEN W. RENYON

CLERK, DISTRICT OF IDAHO

STATE OF IDAHO m } i .
Cameron Mex 5 ' ) Case No. f4- [6- WG / LY. 14-762.
Plaintiff, } PETITION FOR
VS. ) POST-CONVICTION RELIEF

)

Defendant. )

The petitioner alleges: 7
4. Place of detention if in custody: Common CON) iY Ser VG OKA Ce,
2. Name and location of court that imposed judgment/sentence:
CamYon county tus \ judge lee
3, The case number and the offense or offenses for which sentence was imposed:
(a) case Number.__ |U- Fo ~ 24%3u / LU- I-22
(b) Offense Convicted. _NJ CO] (Ly6 i MEp

4, The date on which sentence was imposed and the terms of sentence:

(a) Date of sentence, Uy " VA

(b) Terms of sentence.
AOInér 560 Somexhiry) Days Lenownore
> Alford

6. Did you appeal the judgment of conviction or the imposition of sentence? MYes No

  

5. A finding of guilty was made after a plea of guilty or Oot guilty. JB :

7. State concisely all the grounds on which you base your application for post-conviction relief:

(a) els

 

 

w A Amendmers

 
 

 

(4 aymedamen+

 

 

@ ED. Yea

 

 

(e) LY): 3-10\

 

 

8. Prior to this motion have you filed with respect to this conviction:
(a} Any petitions in state or federal courts for habeas corpus? AYes CINo
(b) Any other petitions, motions or application in this or any other court? JaYes CINo

{c) If you answered "yes" to (a} or (b) state with respect to each petition, motion or application the nature
of each and the name and location of the court in which each was filed.

Piswicd (bury + Violation o¥ Code
BD consrterionn| gnc

 

 

 

9. If your application is based on the failure of counsel to adequately represent you, state concisely and in
detail what-counsel failed to doi in representing your interests:

@ C& Ocenmouwy  \earing Lf aswel
WY Pic NeKender Sort Vow re
Paying V0 WH 4nVe5S Wo Fest

(b) on Why Behaly

 

 

 
AS Stoked iin EC: q-20g
Ond S2oal Me Poulet +a do
(c Gb (ye okay A_\Mokk onc
OY tytrey nesses Lecisting_4p
Whe Beryony ln Cotredy longer tom

10. {a) Are you eal to proceed in forma pauperis, that is, requesting the proceeding to be at county
expense? @Yes LINo

(b) Are you requesting the appointment of counsel to represent you in this application? JxlYes ONo

(c) If your answer to either of the above questions was "yes" fill out an affidavit of indigency in the form
required by the trial court.

a
11. State specifically the relief you seek. nr aiiss AN { MOeS, \ \"

     

   

 

Ahece. Satins , Od Charter,
k ee Som PY Oe CEB CELBAXE

   
 
   
 
 

  

 

SY TOR — 4
ORE USE AES _ Stk m4 fom
12. This peti pady be NON 0 idavits i in support of the petition. SPARE hp (ws ‘k Leis
Signature of Petitioner FOV rid

state of_£ PALD

nd allegations set forth are true.
—,

7. 60 VOlorr 18

 

SUBSCRIBED and SWORN to before me this “Zid day of _(o\ew oer, 20 tf .

 

Notary Public For
Residing at

 

 

 
